ORDER

Upon consideration of the Consent to Disbarment submitted to this Court by Petitioner and Respondent, it is this 10th day of May, 1995
ORDERED by the Court of Appeals of Maryland that the Consent to Disbarment be, and it is hereby, granted and Melvin G. Wachs is immediately disbarred from the practice of law, and it is further,
ORDERED that the Clerk of this Court shall strike the name of Melvin G. Wachs from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.